Clifford F. Brown, J.,
dissenting. I believe the petitioner was entitled to discharge on a writ of habeas corpus. Accordingly, I dissent.
Petitioner’s view of a hearing complying with due process does not require the courts of Ohio “to ignore” the many holdings cited in the majority opinion “and conduct a full-fledged trial to determine the validity of the charges lodged by the state of Georgia prior to allowing the petitioner’s extradition.”
*316Neither does petitioner request the Ohio courts to determine his guilt or innocence of the crime charged in Georgia.
A habeas corpus hearing challenging extradition requires that five determinations be made by the court. Michigan v. Doran (1978), 439 U. S. 282, 289; In re Harris (1959), 170 Ohio St. 151. Unless all five issues are determined in favor of the state, the court must deny extradition.
One such issue is whether petitioner is a fugitive from justice. The right to raise the issue of fugitivity in a habeas corpus proceeding in the asylum state is granted by the United States Constitution and is a question of fact to be determined by the trial court. See Michigan v. Doran, supra, at 289; In re Rowe (1981), 67 Ohio St. 2d 115, at 120. The trial court erroneously concluded it did not have authority to determine fugitivity as indicated by its order of June 20, 1980, as follows:
“Further, the Plaintiff claims that he is not a fugitive from the State of Georgia and offered evidence indicating that his probation officer permitted him to come to the State of Ohio.
“As to this latter complaint, this Court does not have the authority nor jurisdiction to make a determination whether this Defendant [s-ic] did or did not violate the terms of his probation.” (Emphasis added.)
Petitioner was not a “fugitive from justice” as defined in the Extradition Act of Ohio, R. C. 2963.02, as follows:
“ * * * any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.” (Emphasis added.)
Black’s Law Dictionary (5 Ed.) defines “fugitive from justice” as follows:
“A person who, having committed a crime, flees from jurisdiction of court where crime was committed or departs from his usual place of abode and conceals himself within the district.” (Emphasis added.)
Other law dictionaries, and text from 57 Ohio Jurisprudence 2d 363, Words and Phrases, define the term essentially the same way.
It is uncontroverted that the petitioner left the state of Georgia with the consent of his probation officer. He never fled from justice, nor concealed himself from the Georgia or Ohio authorities. Therefore, petitioner conclusively established *317at the habeas corpus hearing that he was not a “fugitive from justice” from Georgia. It is irrelevant that “[n]owhere in his testimony did petitioner mention the court or judge granting such permission.” Moreover, the majority discounts petitioner’s testimony as primarily “hearsay statements.” Regardless of its characterization, the testimony was admitted without objection, with no evidence offered by the state of Georgia to rebut it. Petitioner’s testimony not only overcame the rebuttable presumption of the validity of the governor’s warrant for extradition, it conclusively established that petitioner was not “a fugitive.” Therefore, petitioner should have been granted a writ of habeas corpus, and discharged.
Sweeney and Holmes, JJ., concur in the foregoing dissenting opinion.